EXHIBIT 10.1


EMPLOYMENT TRANSITION AGREEMENT


THIS EMPLOYMENT TRANSITION AGREEMENT (“Agreement”) is made by and between
Extraction Oil & Gas, Inc., a Delaware corporation (the “Company”), and Mark A.
Erickson (“Employee”) on March 18, 2020, effective as of March 4, 2020 (the
“Transition Date”), and hereby amends and replaces in its entirety any other
employment agreement heretofore entered into between Employee and the Company or
any of its affiliates, including the Employment Agreement among the Company, XOG
Services, LLC and Employee, dated October 11, 2016 (the “Prior Employment
Agreement”).


W I T N E S S E T H:


WHEREAS, the Company has employed Employee as its Chief Executive Officer
(“CEO”) and Employee also served as Chairman (the “Chairman”) of the Board;


WHEREAS, on April 4, 2019, Employee took a medical leave of absence from his
position as CEO and subsequently performed his duties and services as required
by the Company;


WHEREAS, effective as of the Transition Date, the Company appointed a new Chief
Executive Officer and a new Chairman of the Board and terminated Employee as a
member of the Board and as Chief Executive Officer of the Company;


WHEREAS, the Company and Employee have agreed that, effective as of the
Transition Date, Employee will assist in the smooth transition of his duties and
responsibilities during the Term (as defined in Article III of this Agreement),
in accordance with this Agreement;


WHEREAS, the Company desires to provide Employee with certain benefits upon his
transition from CEO, in exchange for Employee’s promises under this Agreement;
and


WHEREAS, the Company desires to retain Employee as a non-executive employee
during the Term, and Employee desires to accept this role, in accordance with
this Agreement.


NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company and Employee agree as follows:


ARTICLE I
DEFINITIONS


1.1 “Board” shall mean the Board of Directors of the Company.


1.2 “Change in Control” shall mean:
(a) a merger of the Company with another entity, a consolidation involving the
Company, or the sale of all or substantially all of the assets of the Company to
another entity if, in any such case, (i) the holders of equity securities of the
Company immediately prior to such transaction or event do not beneficially own
immediately after such transaction or event equity securities of the resulting
entity entitled to 50% or more of the votes then eligible to be cast in the
election of directors generally (or comparable governing body) of the resulting
entity in substantially the same proportions that they owned the equity
securities of the Company immediately prior to such transaction or event or (ii)
the persons who were members of the Board immediately prior to such transaction
or event shall not constitute at least a majority of the board of directors of
the resulting entity immediately after such transaction or event;


(b) the dissolution or liquidation of the Company;





--------------------------------------------------------------------------------

EXHIBIT 10.1
(c) when any person or entity, including a “group” as contemplated by section
13(d)(3) of the Securities Exchange Act of 1934, as amended, acquires or gains
ownership or control (including, without limitation, power to vote) of more than
50% of the combined voting power of the outstanding securities of the Company;
or


(d) as a result of or in connection with a contested election of directors, the
persons who were members of the Board immediately before such election shall
cease to constitute a majority of the Board.


For purposes of the preceding sentence, (i) “resulting entity” in the context of
a transaction or event that is a merger, consolidation or sale of all or
substantially all assets shall mean the surviving entity (or acquiring entity in
the case of an asset sale) unless the surviving entity (or acquiring entity in
the case of an asset sale) is a subsidiary of another entity and the holders of
common stock of the Company receive capital stock of such other entity in such
transaction or event, in which event the resulting entity shall be such other
entity, and (ii) subsequent to the consummation of a merger or consolidation
that does not constitute a Change in Control, the term “Company” shall refer to
the resulting entity and the term “Board” shall refer to the board of directors
(or comparable governing body) of the resulting entity.


1.3 “Code” shall mean the Internal Revenue Code of 1986, as amended.


1.4 “Date of Termination” shall mean the earlier of (a) the end of the Term or
(b) the date Employee’s employment with the Company is considered to have
terminated pursuant to Section 3.5.


1.5 “Notice of Termination” shall mean a written notice delivered to the other
party indicating the specific termination provision in this Agreement relied
upon for termination of Employee’s employment and the intended Date of
Termination and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Employee’s employment under the
provision so indicated.


1.6 “Section 409A” shall mean section 409A of the Code and the Treasury
Regulations and other interpretative guidance issued thereunder.


1.7 “Section 409A Payment Date” shall mean the earlier of (a) the date of
Employee’s death or (b) the date that is six months after the date of
termination of Employee’s employment with the Company.


ARTICLE II
RESIGNATION; CONTINUED EMPLOYMENT AND DUTIES


2.1 Transition; Cooperation. Employee hereby acknowledges his termination, as of
the Transition Date, from the roles of CEO and Chairman, and from any and all
appointments and memberships that Employee held on the boards of directors,
boards of managers and other governing boards or bodies of the Company and each
of its affiliates. As of the Transition Date, Employee ceased to serve as CEO
and Chairman (and in any related roles with the Company and each of its
affiliates), and Employee transitioned to the role of a non-executive employee
of the Company. Employee shall cooperate with the Company and each of its
affiliates and do all acts and execute all additional documents, if and to the
extent required, that may be reasonably requested by the Board to confirm
Employee’s termination from any and all appointments and memberships that
Employee holds on the boards of directors, boards of managers and other
governing boards or bodies of the Company and each of its affiliates. Employee
and the Company agree that the termination and transition described in this
Section 2.1 does not otherwise give rise to compensation or benefits under
Section 5.3 or any other provision of the Prior Employment Agreement.





--------------------------------------------------------------------------------

EXHIBIT 10.1
2.2 Employment. The Company agrees to continue to employ Employee, and Employee
agrees to continue to be employed by the Company, pursuant to the terms of this
Agreement beginning as of the Transition Date and continuing during the Term (as
defined in Article III of this Agreement), subject to the terms and conditions
of this Agreement.


2.3 Positions. From and after the Transition Date, the Company shall employ
Employee as a non-executive employee of the Company in the role of Senior
Advisor, or in such other position or positions as the parties may mutually
agree, and Employee shall report to the Board (or its delegate).


2.4 Duties and Services. Employee agrees to serve in the position(s) referred to
in Section 2.3 above and to perform diligently and to the best of Employee’s
abilities the following duties and services: (a) assistance with the transition
to the Executive Chairman of the Company (the “Executive Chairman”); (b) special
advisory services to the Executive Chairman and the Board, including in
connection with operations, management, acquisitions and other matters relating
to the Company and its affiliates; (c) such additional reasonably specific
duties and services that Employee from time to time may be reasonably directed
to perform by the Board (or its delegate) or the Executive Chairman; and (d)
such additional duties and services to which the parties mutually agree upon
from time to time. In providing the services under this Agreement, Employee
shall be a non-executive employee of the Company and as such shall have no
authority to bind the Company or its affiliates to any agreement or obligation
of any type or nature. Employee shall act in accordance with such status and not
hold himself out as an officer of the Company or any affiliate.


2.5 Other Interests. Employee agrees, during the period of Employee’s employment
by the Company, to devote the requisite business time, energy and best efforts
to the business and affairs of the Company and its affiliates. Notwithstanding
the foregoing, the parties acknowledge and agree that Employee may (a) engage in
and manage Employee’s personal investments, (b) engage in charitable and civic
activities, and (c) continue to serve as a member of the board of directors
and/or equity owner, as applicable, of each of Montana Tech Foundation,
Ultragold, LLC, Thunder Basin Resources, LLC and Coastal Energy Resources;
provided, however, that such activities shall be permitted so long as such
activities do not materially conflict with the business and affairs of the
Company or its affiliates or materially interfere with Employee’s performance of
Employee’s duties hereunder.


2.6 Duty of Loyalty. Employee acknowledges and agrees that Employee owes a duty
of loyalty, fidelity and allegiance to act in the best interests of the Company
and its affiliates and to do no act that would materially injure the business,
interests, or reputation of the Company or any of its affiliates. In keeping
with these duties, during the Prohibited Period, Employee shall make full
disclosure to the Company of all business opportunities pertaining to the
Company’s business and shall not appropriate for Employee’s own benefit business
opportunities concerning the subject matter of the employment relationship
within the Restricted Area.


ARTICLE III
TERM AND TERMINATION OF EMPLOYMENT


3.1 Term. Unless sooner terminated pursuant to other provisions hereof, the
Company agrees to continue to employ Employee for the period beginning on the
Transition Date and ending on the 4th anniversary of the Transition Date (the
“Term”), at which time Employee’s employment under this Agreement will
terminate.


3.2 Company’s Right to Terminate. Notwithstanding the provisions of Section 3.1,
the Company may terminate Employee’s employment under this Agreement at any time
for any of the following reasons by providing Employee with a Notice of
Termination:





--------------------------------------------------------------------------------

EXHIBIT 10.1
(a) upon Employee being unable to perform Employee’s duties or fulfill
Employee’s obligations under this Agreement by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
months as determined by the Company and certified in writing by a competent
medical physician selected by the Company; or


(b) Employee’s death; or


(c) for any other reason whatsoever or for no reason at all, in the sole
discretion of the Company.


3.3 Employee’s Right to Terminate. Notwithstanding the provisions of Section
3.1, Employee shall have the right to terminate Employee’s employment under this
Agreement for any reason whatsoever or for no reason at all, in the sole
discretion of Employee, by providing the Company with a Notice of Termination.
In the case of a termination of employment by Employee pursuant to this Section
3.3, the Date of Termination specified in the Notice of Termination shall not be
less than 15 nor more than 60 days, respectively, from the date such Notice of
Termination is given, and the Company may require a Date of Termination earlier
than that specified in the Notice of Termination (and, if such earlier Date of
Termination is so required, it shall not change the basis for Employee’s
termination nor be construed or interpreted as a termination of employment
pursuant to Section 3.1 or Section 3.2).


3.4 Meaning of Termination of Employment. For all purposes of this Agreement,
Employee shall be considered to have terminated employment with the Company when
Employee incurs a “separation from service” with the Company within the meaning
of Section 409A.


ARTICLE IV
COMPENSATION AND BENEFITS


4.1 Base Salary. During the Term, Employee shall receive an annualized base
salary of $75,000 (the “Base Salary”). Employee’s Base Salary may not be
decreased during the Term. Employee’s Base Salary shall be paid in equal
installments in accordance with the Company’s standard policy regarding payment
of compensation to employees but no less frequently than monthly.


4.2 Bonuses. Employee shall receive an annual bonus for 2019 in an amount equal
to $390,000, payable in a lump sum in cash on or around March 31, 2020. Employee
shall receive a prorated annual bonus for 2020 in an amount equal to $129,450,
payable in a lump sum in cash by March 15, 2021. Employee shall not be eligible
for any additional annual bonuses during the Term or otherwise under this
Agreement.


4.3 Equity Awards. Employee’s outstanding awards under the Company’s 2016 Long
Term Incentive Plan, as amended from time to time (the “Plan”), shall remain
unchanged and in full force and effect in accordance with the terms and
conditions of the Plan and the applicable award agreements under the Plan.
Employee shall not be eligible to be granted any additional equity awards during
the Term or otherwise under this Agreement.


4.4 Other Benefits. Subject to Sections 4.2 and 4.3 above, during the Term,
Employee shall be allowed to participate in all benefit plans and programs of
the Company, including improvements or modifications of the same, which are now,
or may hereafter be, available to other employee of the Company. The Company
shall not, however, by reason of this Section 4.4, be obligated to institute,
maintain, or refrain from changing, amending, or discontinuing, any such benefit
plan or program.





--------------------------------------------------------------------------------

EXHIBIT 10.1
4.5 Transition Benefits. On or around March 31, 2020, Employee shall receive a
transition payment in an amount equal to the sum of $1,840,000, payable in a
lump sum in cash. Further, 100% of outstanding Company equity-related awards
held by Employee shall immediately vest on the date this Agreement is executed
with respect to time-based vesting provisions, and any performance-based vesting
awards will vest based on actual performance through the end of the applicable
performance period; provided, however, that in the event that a Change in
Control occurs prior to the end of the applicable performance period, any
performance-based vesting awards will vest based on the greater of (a) an
assumed achievement of all relevant performance goals at the “target” level or
(b) the actual level of achievement of all relevant performance goals against
target as of the Company’s fiscal quarter end before the Change in Control; and
all options, stock appreciation rights, or similar awards shall remain
exercisable for the full original term of the award.


ARTICLE V
EFFECT OF TERMINATION OF EMPLOYMENT ON COMPENSATION


5.1 End of Term. If Employee’s employment hereunder shall terminate at the end
of the Term, then all compensation and all benefits to Employee hereunder shall
terminate contemporaneously with such termination of employment, except that
Employee shall be entitled to (i) payment of all accrued and unpaid Base Salary
to the Date of Termination, (ii) benefits to which Employee is entitled under
the terms of any applicable benefit plan or program (such amounts set forth in
(i) and (ii) shall be collectively referred to herein as the “Accrued Rights”).


5.2 Before End of Term. If Employee’s employment hereunder shall terminate for
any reason before the end of the Term, then all compensation and all benefits to
Employee hereunder shall terminate contemporaneously with such termination of
employment, except that Employee shall be entitled to receive the Accrued Rights
and, subject to Employee’s delivery, within 50 days after the Date of
Termination, and non-revocation of an executed release with terms substantially
similar to the terms set forth in Article XII of this Agreement, Employee shall
receive the following additional compensation and benefits from the Company (but
no other additional compensation or benefits after such termination):


(a) Severance Payments: Within 60 days of the Date of Termination, the Company
shall pay to Employee a lump sum equal to Employee’s remaining Base Salary
through the end of the Term, provided that such termination also constitutes a
“separation from service” with the Company within the meaning of Section 409A;
otherwise, the Base Salary will continue to be paid through the end of the Term
on the schedule set forth in Section 4.1(a); and


(b) Post-Employment Health Coverage: During the portion, if any, of the 18-month
period following the Date of Termination (or through the end of the Term, if
sooner and if termination is by Employee) that Employee elects to continue
coverage for Employee and Employee’s spouse and eligible dependents, if any,
under the Company’s group health plans under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (COBRA), and/or sections 601 through 608
of the Employee Retirement Income Security Act of 1974, as amended, the Company
shall promptly reimburse Employee on a monthly basis for the difference between
the amount Employee pays to effect and continue such coverage and the employee
contribution amount that similarly situated active senior executive employees of
the Company pay for the same or similar coverage under such group health plans;
provided, however, that in the event that Employee becomes eligible for group
health coverage from a subsequent employer, the reimbursements provided by the
Company under this Section 5.2 shall immediately cease.













--------------------------------------------------------------------------------

EXHIBIT 10.1
ARTICLE VI
PROTECTION OF INFORMATION


6.1 Disclosure to and Property of the Company. For purposes of this Article VI,
the term “the Company” shall include the Company and any of its affiliates, and
any reference to “employment” or similar terms shall include a director and/or
consulting relationship. All information, trade secrets, designs, ideas,
concepts, improvements, product developments, discoveries and inventions,
whether patentable or not, that are conceived, made, developed, disclosed to or
acquired by Employee, individually or in conjunction with others, during the
period of Employee’s employment by the Company (whether during business hours or
otherwise and whether on the Company’s premises or otherwise) that relate to the
Company’s or any of its affiliates’ businesses, trade secrets, products or
services (including, without limitation, all such information relating to
corporate opportunities, strategies, business plans, product specifications,
compositions, manufacturing and distribution methods and processes, research,
financial and sales data, pricing terms, evaluations, opinions, interpretations,
acquisition prospects, the identity of customers or their requirements, the
identity of key contacts within the customer’s organizations or within the
organization of acquisition prospects, or production, marketing and
merchandising techniques, prospective names and marks) and all writings or
materials of any type embodying any of such information, ideas, concepts,
improvements, discoveries, inventions and other similar forms of expression
(collectively, “Confidential Information”) shall be disclosed to the Company and
are and shall be the sole and exclusive property of the Company or its
affiliates, as applicable. Moreover, all documents, videotapes, written
presentations, brochures, drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs, E-mail,
voice mail, electronic databases, maps, drawings, architectural renditions,
models and all other writings or materials of any type embodying any of such
information, ideas, concepts, improvements, discoveries, inventions and other
similar forms of expression (collectively, “Work Product”) are and shall be the
sole and exclusive property of the Company (or its affiliates). Employee agrees
to perform all actions reasonably requested by the Company or its affiliates to
establish and confirm such exclusive ownership. Upon termination of Employee’s
employment with the Company, for any reason, Employee promptly shall deliver
such Confidential Information and Work Product, and all copies thereof, to the
Company.


6.2 Disclosure to Employee. The Company has and will disclose to Employee and
place Employee in a position to have access to or develop Confidential
Information and Work Product of the Company (or its affiliates); and has and
will entrust Employee with business opportunities of the Company (or its
affiliates); and has and will place Employee in a position to develop business
good will on behalf of the Company (or its affiliates).


6.3 No Unauthorized Use or Disclosure.


(a) Employee agrees to preserve and protect the confidentiality of all
Confidential Information and Work Product of the Company and its affiliates.
Employee agrees that Employee will not, at any time during or after Employee’s
employment with the Company, make any unauthorized disclosure of, and Employee
shall not remove from the Company premises, Confidential Information or Work
Product of the Company or its affiliates, or make any use thereof, except, in
each case, in the carrying out of Employee’s responsibilities hereunder.
Employee shall use all reasonable efforts to cause all persons or entities to
whom any Confidential Information shall be disclosed by Employee hereunder to
preserve and protect the confidentiality of such Confidential Information.


(b) Employee shall have no obligation hereunder to keep confidential any
Confidential Information if and to the extent disclosure thereof is specifically
required by law; provided, however, that in the event disclosure is required by
applicable law, Employee shall provide the Company with prompt notice of such
requirement prior to making any such disclosure, so that the Company may seek an
appropriate protective order.





--------------------------------------------------------------------------------

EXHIBIT 10.1
(c) At the request of the Company at any time, Employee agrees to deliver to the
Company all Confidential Information that Employee may possess or control.
Employee agrees that all Confidential Information of the Company (whether now or
hereafter existing) conceived, discovered or made by Employee during the period
of Employee’s employment by the Company exclusively belongs to the Company (and
not to Employee), and upon request by the Company for specified Confidential
Information, Employee will promptly disclose such Confidential Information to
the Company and perform all actions reasonably requested by the Company to
establish and confirm such exclusive ownership. Affiliates of the Company shall
be third party beneficiaries of Employee’s obligations under this Article VI. As
a result of Employee’s employment by the Company, Employee may also from time to
time have access to, or knowledge of, Confidential Information or Work Product
of third parties, such as customers, suppliers, partners, joint venturers, and
the like, of the Company and its affiliates. Employee also agrees to preserve
and protect the confidentiality of such third party Confidential Information and
Work Product.


(d) Nothing in this Agreement will prevent Employee from: (i) reporting possible
violations of applicable law to any governmental agency or entity; or (ii)
making disclosures that are protected under the whistleblower provisions of
applicable law. For the avoidance of doubt, nothing herein shall prevent
Employee from making a disclosure of a trade secret that: (A) is made in
confidence to a federal, state or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Further, an individual who files a lawsuit for retaliation by an
employer of reporting a suspected violation of law may disclose the trade secret
to the attorney of the individual and use the trade secret information in the
court proceeding, if the individual (X) files any document containing the trade
secret under seal; and (Y) does not disclose the trade secret, except pursuant
to court order.


6.4 Ownership by the Company. If, during Employee’s employment by the Company,
Employee creates any work of authorship fixed in any tangible medium of
expression that is the subject matter of copyright (such as videotapes, written
presentations, or acquisitions, computer programs, E-mail, voice mail,
electronic databases, drawings, maps, architectural renditions, models, manuals,
brochures, or the like) relating to the Company’s business, products, or
services, whether such work is created solely by Employee or jointly with others
(whether during business hours or otherwise and whether on the Company’s
premises or otherwise), including any Work Product, the Company shall be deemed
the author of such work if the work is prepared by Employee in the scope of
Employee’s employment; or, if the work relating to the Company’s business,
products, or services is not prepared by Employee within the scope of Employee’s
employment but is specially ordered by the Company as a contribution to a
collective work, as a part of a motion picture or other audiovisual work, as a
translation, as a supplementary work, as a compilation, or as an instructional
text, then the work shall be considered to be work made for hire and the Company
shall be the author of the work. If the work relating to the Company’s business,
products, or services is neither prepared by Employee within the scope of
Employee’s employment nor a work specially ordered that is deemed to be a work
made for hire during Employee’s employment by the Company, then Employee hereby
agrees to assign, and by these presents does assign, to the Company all of
Employee’s worldwide right, title, and interest in and to such work and all
rights of copyright therein.


6.5 Assistance by Employee. During the period of Employee’s employment by the
Company, Employee shall assist the Company and its nominee, at any time, in the
protection of the Company’s or its affiliates’ worldwide right, title and
interest in and to Confidential Information and Work Product and the execution
of all formal assignment documents requested by the Company or its nominee(s)
and the execution of all lawful oaths and applications for patents and
registration of copyright in the United States and foreign countries. For the
period of two (2) years after Employee’s employment termination with the Company
pursuant to Article V above, at the request from time to time and expense of the
Company or its affiliates, Employee shall assist the Company or its nominee(s)
in the protection of the Company’s or its



--------------------------------------------------------------------------------

EXHIBIT 10.1
affiliates’ worldwide right, title and interest in and to Confidential
Information and Work Product and the execution of all formal assignment
documents requested by the Company or its nominee and the execution of all
lawful oaths and applications for patents and registration of copyright in the
United States and foreign countries.


6.6 Remedies. Employee acknowledges that money damages would not be a sufficient
remedy for any breach of this Article VI by Employee, and the Company or its
affiliates shall be entitled to enforce the provisions of this Article VI by
terminating payments or benefits then owing to Employee under Section 5.2 and to
specific performance and injunctive relief as remedies for such breach or any
threatened breach; provided, that, to the extent the Company receives monetary
damages from Employee, such amounts shall not exceed the total value Employee
received under Section 5.2. Such remedies shall not be deemed the exclusive
remedies for a breach of this Article VI but shall be in addition to all
remedies available at law or in equity, including the recovery of damages from
Employee and Employee’s agents. However, if it is determined that Employee has
not committed a breach of this Article VI, then the Company shall resume the
payments and benefits due under this Agreement and pay to Employee and
Employee’s spouse, if applicable, all payments and benefits that had been
suspended pending such determination.


ARTICLE VII
STATEMENTS CONCERNING THE COMPANY


7.1 Statements Concerning the Company. Subject to Section 6.3(d) above, Employee
shall refrain, both during and after the termination of the employment
relationship, from publishing any oral or written statements about the Company,
any of its affiliates or any of the Company’s or such affiliates’ directors,
officers, employees, consultants, agents or representatives that (a) are
slanderous, libelous or defamatory, (b) disclose Confidential Information of the
Company, any of its affiliates or any of the Company’s or any such affiliates’
business affairs, directors, officers, employees, consultants, agents or
representatives, or (c) place the Company, any of its affiliates, or any of the
Company’s or any such affiliates’ directors, officers, employees, consultants,
agents or representatives in a false light before the public. The Company agrees
that the members of the Board and the Company’s named executive officers, while
serving in such capacity for the Company, shall not make negative comments about
Employee or otherwise disparage Employee in any manner that is likely to be
harmful to Employee’s business reputation. The foregoing shall not be violated
by truthful statements in response to legal process, required governmental
testimony or filings, or administrative or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings), and the
foregoing limitation on the Company’s executives and directors shall not be
violated by statements that they in good faith believe are necessary or
appropriate to make in connection with performing their duties and obligations
to the Company.


7.2 Enforcement Rights. A violation or threatened violation of this Article VII
may be enjoined by the courts. The rights afforded the Company and its
affiliates under this provision are in addition to any and all rights and
remedies otherwise afforded by law.


ARTICLE VIII
NON-COMPETITION AGREEMENT


8.1 Definitions. As used in this Article VIII, the following terms shall have
the following meanings:


“Business” means (a) during the period of Employee’s employment by the Company,
the core products and services provided by the Company and its affiliates during
such period and other products and services that are functionally equivalent to
the foregoing, and (b) during the portion of the Prohibited Period that begins
on the termination of Employee’s employment with the Company, the products and



--------------------------------------------------------------------------------

EXHIBIT 10.1
services provided by the Company and its affiliates at the time of such
termination of employment and other products and services that are functionally
equivalent to the foregoing.


“Competing Business” means any business, individual, partnership, firm,
corporation or other entity which wholly or in any significant part engages in
any business competing with the Business in the Restricted Area. In no event
will the Company or any of its affiliates be deemed a Competing Business.


“Governmental Authority” means any governmental, quasi-governmental, state,
county, city or other political subdivision of the United States or any other
country, or any agency, court or instrumentality, foreign or domestic, or
statutory or regulatory body thereof.


“Legal Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization, or other directional requirement (including, without
limitation, any of the foregoing that relates to environmental standards or
controls, energy regulations and occupational, safety and health standards or
controls including those arising under environmental laws) of any Governmental
Authority.


“Prohibited Period” means the period during which Employee is employed by the
Company hereunder and a period of two years following the termination of
Employee’s employment with the Company.


“Restricted Area” means the Denver-Julesburg Basin in the State of Colorado.


8.2 Non-Competition; Non-Solicitation. Employee and the Company agree to the
non-competition and non-solicitation provisions of this Article VIII in
consideration for the Confidential Information provided by the Company to
Employee pursuant to Article VI of this Agreement, to protect the trade secrets
and confidential information of the Company or its affiliates disclosed or
entrusted to Employee by the Company or its affiliates or created or developed
by Employee for the Company or its affiliates, to protect the business goodwill
of the Company or its affiliates developed through the efforts of Employee
and/or the business opportunities disclosed or entrusted to Employee by the
Company or its affiliates and as an additional incentive for the Company to
enter into this Agreement.


(a) Subject to the exceptions set forth in Section 8.2(b) below, Employee
expressly covenants and agrees that during the Prohibited Period (i) Employee
will refrain from carrying on or engaging in, directly or indirectly, any
Competing Business in the Restricted Area and (ii) Employee will not, and
Employee will cause Employee’s affiliates not to, directly or indirectly, own,
manage, operate, join, become an employee of, partner in, owner or member of (or
an independent contractor to), control or participate in, be connected with or
loan money to, sell or lease equipment or property to, or otherwise be
affiliated with any business, individual, partnership, firm, corporation or
other entity which engages in a Competing Business in the Restricted Area.


(b) Notwithstanding the restrictions contained in Section 8.2(a), Employee or
any of Employee’s affiliates may own an aggregate of not more than 2% of the
outstanding stock of any class of any corporation engaged in a Competing
Business, if such stock is listed on a national securities exchange or regularly
traded in the over-the-counter market by a member of a national securities
exchange, without violating the provisions of Section 8.2(a), provided that
neither Employee nor any of Employee’s affiliates has the power, directly or
indirectly, to control or direct the management or affairs of any such
corporation and is not involved in the management of such corporation.


(c) Employee further expressly covenants and agrees that during the Prohibited
Period, Employee will not, and Employee will cause Employee’s affiliates not to
(i) engage or employ, or solicit or contact with a view to the engagement or
employment of, any person who is an officer or employee of the



--------------------------------------------------------------------------------

EXHIBIT 10.1
Company or any of its affiliates or (ii) canvass, solicit, approach or entice
away or cause to be canvassed, solicited, approached or enticed away from the
Company or any of its affiliates any person who or which is a customer of any of
such entities during the period during which Employee is employed by the
Company.


(d) The restrictions contained in Section 8.2 shall not apply to any product or
service that the Company provided during Employee’s employment but that the
Company no longer provides at the Date of Termination.


(e) Before accepting employment with any other person or entity while employed
by the Company during the Prohibited Period, Employee will inform such person or
entity of the restrictions contained in this Article VIII.


8.3 Relief. Employee and the Company agree and acknowledge that the limitations
as to time, geographical area and scope of activity to be restrained as set
forth in Section 8.2 are reasonable and do not impose any greater restraint than
is necessary to protect the legitimate business interests of the Company.
Employee and the Company also acknowledge that money damages would not be
sufficient remedy for any breach of this Article VIII by Employee, and the
Company or its affiliates shall be entitled to enforce the provisions of this
Article VIII by terminating payments or benefits then owing to Employee under
Section 5.2 and to specific performance and injunctive relief as remedies for
such breach or any threatened breach; provided, that, to the extent the Company
receives monetary damages from Employee, such amounts shall not exceed the total
value Employee received under Section 5.2. Such remedies shall not be deemed the
exclusive remedies for a breach of this Article VIII but shall be in addition to
all remedies available at law or in equity, including the recovery of damages
from Employee and Employee’s agents. However, if it is determined that Employee
has not committed a breach of this Article VIII, then the Company shall resume
the payments and benefits due under this Agreement and pay to Employee all
payments and benefits that had been suspended pending such determination.


8.4 Reasonableness; Enforcement. Employee hereby represents to the Company that
Employee has read and understands, and agrees to be bound by, the terms of this
Article VIII. Employee acknowledges that the geographic scope and duration of
the covenants contained in this Article VIII are the result of arm’s-length
bargaining and are fair and reasonable in light of (a) the nature and wide
geographic scope of the operations of the Business, (b) Employee’s level of
control over and contact with the Business in all jurisdictions in which it is
conducted, (c) the fact that the Business is conducted throughout the Restricted
Area and (d) the amount of Confidential Information that Employee is receiving
in connection with the performance of Employee’s duties hereunder. It is the
desire and intent of the parties that the provisions of this Article VIII be
enforced to the fullest extent permitted under applicable Legal Requirements,
whether now or hereafter in effect and therefore, to the extent permitted by
applicable Legal Requirements, Employee and the Company hereby waive any
provision of applicable Legal Requirements that would render any provision of
this Article VIII invalid or unenforceable.


8.5 Reformation. The Company and Employee agree that the foregoing restrictions
are reasonable under the circumstances and that any breach of the covenants
contained in this Article VIII would cause irreparable injury to the Company.
Employee understands that the foregoing restrictions may limit Employee’s
ability to engage in certain businesses anywhere in the Restricted Area during
the Prohibited Period, but acknowledges that Employee will receive sufficient
consideration from the Company to justify such restriction. Further, Employee
acknowledges that Employee’s skills are such that Employee can be gainfully
employed in non-competitive employment, and that the agreement not to compete
will not prevent Employee from earning a living. Nevertheless, if any of the
aforesaid restrictions are found by a court of competent jurisdiction to be
unreasonable, or overly broad as to geographic area or time, or otherwise
unenforceable, the parties intend for the restrictions herein set forth to be
modified by the court making such determination so as to be reasonable and
enforceable and, as so modified, to be fully enforced. By agreeing to this
contractual modification prospectively at this time, the Company and Employee
intend to make this



--------------------------------------------------------------------------------

EXHIBIT 10.1
provision enforceable under the law or laws of all applicable States, Provinces
and other jurisdictions so that the entire agreement not to compete and this
Agreement as prospectively modified shall remain in full force and effect and
shall not be rendered void or illegal. Such modification shall not affect the
payments made to Employee under this Agreement.


ARTICLE IX
DISPUTE RESOLUTION


9.1 Arbitration. Except as otherwise provided in this Article IX, any and all
claims or disputes between Employee and the Company or its parents, subsidiaries
and affiliates (including, without limitation, the validity, scope, and
enforceability of this Article IX and claims arising under any federal, state or
local law prohibiting discrimination in employment or governing the employment
relationship in any way) shall be submitted for final and binding arbitration by
a single arbitrator in Denver, Colorado, in accordance with the rules for
resolution of employment disputes of the American Arbitration Association
(“AAA”). The arbitrator shall have the power to gather such materials,
information, testimony, and evidence as he or she deems relevant to the dispute
before him or her, and each party will provide such materials, information,
testimony, and evidence requested by the arbitrator, except to the extent any
information so requested is subject to an attorney-client or other privilege.
The arbitrator shall apply the substantive law of the State of Colorado
(excluding Colorado choice-of-law principles that might call for the application
of some other state’s law), or federal law, or both as applicable to the claims
asserted. The results of the arbitration and the decision of the arbitrator will
be final and binding on the parties and each party agrees and acknowledges that
these results shall be enforceable in a court of law of competent jurisdiction;
provided that the parties agree that the arbitrator and any court enforcing the
award of the arbitrator shall not have the right or authority to award punitive
or exemplary damages to any disputing party. No demand for arbitration may be
made after the date when the institution of legal or equitable proceedings based
on such claim or dispute would be barred by the applicable statute of
limitations. In the event either party must resort to the judicial process to
enforce the provisions of this Agreement, the award of an arbitrator, or
equitable relief granted by an arbitrator, the party seeking enforcement shall
be entitled to recover from the other party all costs of litigation including,
but not limited to, reasonable attorney’s fees and court costs. All proceedings
conducted pursuant to this agreement to arbitrate, including any order, decision
or award of the arbitrator, shall be kept confidential by all parties. Employee
and the Company explicitly recognize that no provision of this Article IX shall
prevent either party from seeking to resolve any dispute relating to Article VI
or Article VIII of this Agreement in a court of law. Employee and the Company
further acknowledge and agree that a court of competent jurisdiction shall have
the power to maintain the status quo pending the arbitration of any dispute
under this Article IX, and this Article IX shall not require the arbitration of
an application for emergency or temporary injunctive relief by either party
pending arbitration; provided, however, that the remainder of any such dispute
beyond the application for emergency or temporary injunctive relief shall be
subject to arbitration under this Article IX.


9.2 Waiver of Jury Trial. EMPLOYEE ACKNOWLEDGES THAT, BY SIGNING THIS AGREEMENT,
EMPLOYEE IS WAIVING ANY RIGHT THAT EMPLOYEE MAY HAVE TO A JURY TRIAL OR, EXCEPT
AS EXPRESSLY PROVIDED HEREIN, A COURT TRIAL OF ANY CLAIM ALLEGED BY EMPLOYEE.


ARTICLE X
CERTAIN EXCISE TAXES


Notwithstanding anything to the contrary in this Agreement, if Employee is a
“disqualified individual” (as defined in section 280G(c) of the Code), and the
payments and benefits provided for in this Agreement, together with any other
payments and benefits which Employee has the right to receive from the Company
or any of its affiliates, would constitute a “parachute payment” (as defined in
section 280G(b)(2) of the Code), then the payments and benefits provided for in
this Agreement shall be either (a) reduced (but



--------------------------------------------------------------------------------

EXHIBIT 10.1
not below zero) so that the present value of such total amounts and benefits
received by Employee from the Company and its affiliates will be one dollar
($1.00) less than three times Employee’s “base amount” (as defined in section
280G(b)(3) of the Code) and so that no portion of such amounts and benefits
received by Employee shall be subject to the excise tax imposed by section 4999
of the Code, or (b) paid in full, whichever produces the better net after-tax
position to Employee (taking into account any applicable excise tax under
section 4999 of the Code and any other applicable taxes, including any federal,
state, municipal, and local income or employment taxes, and taking into account
the phase out of itemized deductions and personal exemptions). The reduction of
payments and benefits hereunder, if applicable, shall be made by reducing,
first, payments or benefits to be paid in cash hereunder in the order in which
such payment or benefit would be paid or provided (beginning with such payment
or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time)
and, then, reducing any benefit to be provided in-kind hereunder in a similar
order, in all instances in accordance with Section 409A. The determination as to
whether any such reduction in the amount of the payments and benefits provided
hereunder is necessary shall be made by the Company in good faith; provided,
however, that (a) no portion of Employee’s payments or benefits the receipt or
enjoyment of which Employee shall have waived at such time and in such manner as
not to constitute a “payment” within the meaning of section 280G(b) of the Code
will be taken into account; (b) no portion of Employee’s payments or benefits
will be taken into account which, in the opinion of tax counsel (“Tax Counsel”)
for the Company does not constitute a parachute payment (including by reason of
section 280G(b)(4)(A) of the Code); (c) in calculating the applicable excise tax
under section 4999 of the Code, no portion of Employee’s payments or benefits
will be taken into account which, in the opinion of Tax Counsel, constitutes
reasonable compensation for services actually rendered, within the meaning of
section 280G(b)(4)(B) of the Code, in excess of the base amount that is
allocable to such reasonable compensation; and (d) the value of any non-cash
benefit or any deferred payment or benefit will be determined by Tax Counsel or
the Company’s independent auditor in accordance with the principles of sections
280G(d)(3) and (4) of the Code. At the time that payments are made under this
Agreement, the Company will provide Employee with a written statement setting
forth the manner in which such payments were calculated and the basis for such
calculations, including any opinions or other advice the Company received from
Tax Counsel, the Company’s independent auditor, or other advisors or consultants
(and any such opinions or advice which are in writing will be attached to the
statement). If a reduced payment or benefit is made or provided, and through
error or otherwise, that payment or benefit, when aggregated with other payments
and benefits from the Company (or its affiliates) used in determining if a
“parachute payment” exists, exceeds one dollar ($1.00) less than three times
Employee’s base amount, then Employee shall immediately repay such excess to the
Company or the applicable affiliate upon notification that an overpayment has
been made. The fact that Employee’s right to payments or benefits may be reduced
by reason of the limitations contained in this Article X will not limit or
otherwise affect any other rights of Employee under this Agreement or otherwise.
All determinations required by this Article X will be made at the expense of the
Company. However, nothing in this Article X shall require the Company or any
affiliate to be responsible for, or have any liability or obligation with
respect to, Employee’s excise tax liabilities under section 4999 of the Code.


ARTICLE XI
MISCELLANEOUS


11.1 Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given (a) when received if delivered personally or by courier or
(b) on the date receipt is acknowledged if delivered by certified mail, postage
prepaid, return receipt requested, as follows:



--------------------------------------------------------------------------------

EXHIBIT 10.1

If to Employee, addressed to:Mark A. EricksonExtraction Oil & Gas, Inc.370 17th
Street, Suite 5300Denver, CO 80202, or the last known residentialaddress
reflected in the Company’s recordsIf to the Company, addressed to:Extraction Oil
& Gas, Inc.370 17th Street, Suite 5300Denver, CO 80202Attention: General Counsel



or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.


11.2 Applicable Law; Submission to Jurisdiction.


(a) This Agreement is entered into under, and shall be governed for all purposes
by, the laws of the State of Colorado, without regard to conflicts of laws
principles thereof.


(b) With respect to any claim or dispute related to or arising under this
Agreement, the parties hereto hereby consent to the exclusive jurisdiction,
forum and venue of the state and federal courts located in the State of
Colorado.


11.3 No Waiver. No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.


11.4 Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.


11.5 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.


11.6 Withholding of Taxes and Other Employee Deductions. The Company may
withhold from any benefits and payments made pursuant to this Agreement all
federal, state, city and other taxes and withholdings as may be required
pursuant to any law or governmental regulation or ruling and all other customary
deductions made with respect to the Company’s employees generally.


11.7 Headings. The Section headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.


11.8 Gender and Plurals. Wherever the context so requires, the masculine gender
includes the feminine or neuter, and the singular number includes the plural and
conversely.


11.9 Affiliate. As used in this Agreement, the term “affiliate” as used with
respect to a particular person or entity shall mean any other person or entity
which owns or controls, is owned or controlled by, or is under common ownership
or control with, such particular person or entity.


11.10 Successors; Assigns; Third Party Beneficiaries. This Agreement shall be
binding upon and inure to the benefit of the Company and any successor of the
Company. In addition, the Company may



--------------------------------------------------------------------------------

EXHIBIT 10.1
assign this Agreement and Employee’s employment to any other affiliate of the
Company at any time without the consent of Employee, and any assign of the
Company shall be deemed to be the Company for purposes of this Agreement. Except
as provided in the foregoing sentences of this Section 11.10, this Agreement and
the rights and obligations of the parties hereunder are personal, and neither
this Agreement nor any right, benefit, or obligation of either party hereto
shall be subject to voluntary or involuntary assignment, alienation, or
transfer, whether by operation of law or otherwise, without the prior written
consent of the other party. In addition, any payment owed to Employee hereunder
after the date of Employee’s death shall be paid to Employee’s estate. Each
affiliate of the Company shall be a third party beneficiary of, and may directly
enforce, Employee’s obligations under Article VI, Article VII and Article VIII.
Each Released Party shall be a third party beneficiary of, and may directly
enforce, the releases set forth in Article XII below.


11.11 Term. Termination of this Agreement shall not affect any right or
obligation of any party which is accrued or vested prior to such termination.
Without limiting the scope of the preceding sentence, the provisions of Articles
V, VI, VII, VIII and IX shall survive any termination of the employment
relationship and/or of this Agreement.


11.12 Entire Agreement. Except as provided in any signed written agreement
contemporaneously or hereafter executed by the Company and Employee, this
Agreement constitutes the entire agreement of the parties with regard to the
subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to
employment of Employee by the Company. Without limiting the scope of the
preceding sentence, all understandings and agreements preceding the date of
execution of this Agreement and relating to the subject matter hereof are hereby
null and void and of no further force and effect.


11.13 Modification; Waiver. Any modification to or waiver of this Agreement will
be effective only if it is in writing and signed by the parties to this
Agreement.


11.14 Actions by the Board. Any and all determinations or other actions required
of the Board hereunder that relate specifically to Employee’s employment by the
Company or the terms and conditions of such employment shall be made by the
members of the Board other than Employee if Employee is a member of the Board,
and Employee shall not have any right to vote or decide upon any such matter.


11.15 Employee’s Representations and Warranties. Employee represents and
warrants to the Company that (a) Employee does not have any agreements with any
prior employers or other third parties that will prohibit Employee from working
for the Company or fulfilling Employee’s duties and obligations to the Company
pursuant to this Agreement and (b) Employee has complied with all duties imposed
on Employee with respect to Employee’s former employer, e.g., Employee does not
possess any tangible property belonging to Employee’s former employer.


11.16 Section 409A. The parties hereby agree that this Agreement is intended to
satisfy the requirements of Section 409A with respect to amounts, if any,
subject thereto and shall be interpreted, construed, and administered consistent
with such intent. Each payment made under this Agreement shall be deemed to be a
separate payment for purposes of Section 409A. Notwithstanding any provision in
this Agreement to the contrary, if Employee is a “specified employee” (as such
term is defined in Section 409A and as determined by the Company in accordance
with any method permitted under Section 409A) and any payment or benefit
provided for herein would be subject to additional taxes and interest under
Section 409A if Employee’s receipt of such payment or benefit is not delayed
until the Section 409A Payment Date, then such payment or benefit shall not be
provided to Employee (or Employee’s estate, if applicable) until the Section
409A Payment Date. Notwithstanding anything to the contrary in this Agreement or
elsewhere, any payment or benefit under this Agreement or otherwise that is
exempt from Section 409A pursuant to Treasury Regulation § 1.409A-l(b)(9)(v)(A)
or (C) (relating to certain reimbursements and in-kind benefits)



--------------------------------------------------------------------------------

EXHIBIT 10.1
shall be paid or provided only to the extent that the expenses are not incurred,
or the benefits are not provided, beyond the last day of the second calendar
year following the calendar year in which Employee’s “separation from service”
occurs; and provided further that such expenses are reimbursed no later than the
last day of the third calendar year following the calendar year in which
Employee’s “separation from service” occurs. To the extent any expense
reimbursement or the provision of any in-kind benefit is determined to be
subject to Section 409A (and not exempt pursuant to the prior sentence or
otherwise) (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, (ii) the amount of any
such expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, and (iii) such
payments shall be made on or before the last day of Employee’s taxable year
following the taxable year in which the expense occurred.


11.17 Clawback. Notwithstanding any provisions in this Agreement to the
contrary, any compensation, payments, or benefits provided hereunder, whether in
the form of cash or otherwise, shall be subject to a clawback to the extent
necessary to comply with the requirements of any applicable law, or any
regulations promulgated thereunder (whether in existence as of the Transition
Date or later adopted).


ARTICLE XII
RELEASE


12.1 Release.


(a) Employee knowingly and voluntarily (for Employee and Employee’s heirs,
executors, administrators and assigns) releases and forever discharges the
Company and each of its respective parents, subsidiaries, and affiliates, and
each of their present, former, and future direct or indirect owners, managers,
directors, officers, employees, attorneys, agents, shareholders, and
representatives, and each of their successors and assigns (collectively, the
“Released Parties”), from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter‑claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present and whether known or unknown,
suspected, unsuspected, or claimed (collectively, “Claims”) against the Released
Parties that Employee or any of Employee’s heirs, executors, administrators, or
assigns, may have, from the beginning of time through the date upon which
Employee executes this Agreement, arising out of, or relating to, (i) Employee’s
employment with any Released Parties through the date upon which Employee
executes this Agreement and (ii) Employee’s status as an employee of any of the
Released Parties, including, any allegation, claim or violation, arising under
(in each case as amended and including any implementing regulations) Title VII
of the Civil Rights Act of 1964; the Civil Rights Act of 1991; the Equal Pay Act
of 1963; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act of
1988; the Employee Retirement Income Security Act of 1974 (with respect to
unvested benefits); any applicable Employee Order Programs; the Fair Labor
Standards Act; the Equal Pay Act; Section 1981 of U.S.C. Title 42; the Age
Discrimination in Employment Act, (including the Older Workers Benefit
Protection Act) (the “ADEA”); the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”); or their federal, state, or local counterparts; or under
any other federal, state, or local civil or human rights law, or under any other
local, state, or federal law, regulation, or ordinance; or under any public
policy, contract, or tort, or under common law; or arising under any policies,
practices, or procedures of the Released Parties; or any Claim for wrongful
discharge, breach of contract, infliction of emotional distress, or defamation;
or any Claim for costs, fees, or other expenses, including attorneys’ fees
incurred in these matters.


(b) Employee understands that Employee may later discover Claims or facts that
may be different than, or in addition to, those which Employee now knows or
believes to exist with regards to the subject matter of this Agreement and the
releases in this Article XII, and which, if known at the time of



--------------------------------------------------------------------------------

EXHIBIT 10.1
executing this Agreement, may have materially affected this Agreement or
Employee’s decision to enter into it. Employee hereby waives any right or Claim
that might arise as a result of such different or additional Claims or facts.


(c) Nothing in this Article XII releases or impairs: (i) Employee’s right to
make Claims arising out of any acts or omissions of the Released Parties after
the date Employee executes this Agreement; (ii) any right that cannot be waived
by private agreement under law; or (iii) any Claim to vested benefits under the
Company’s benefit plans. Nothing in this Agreement is intended to prohibit or
restrict Employee’s right to file a charge with or participate in a charge by
the Equal Employment Opportunity Commission, or any other local, state, or
federal administrative body or government agency prohibiting waiver of such
right; provided, however, that Employee hereby waives the right to recover any
monetary damages or other relief against any Released Parties excepting any
benefit or remedy to which Employee is or becomes entitled to under Section 922
of the Dodd-Frank Wall Street Reform and Consumer Protection Act, as amended.


(d) Employee represents that Employee has made no assignment or transfer of any
right or Claim covered by this Article XII and that Employee further agrees that
Employee is not aware of any such right or Claim covered by this Article XII.


(e) Employee acknowledges and agrees that the releases set forth in this Article
XII are an essential and material term of this Agreement and that without such
waiver the Company would not have agreed to the terms of the Agreement.


12.2 No Cooperation with Non-Governmental Third Parties. Employee will not
knowingly encourage, counsel, or assist any non-governmental attorneys or their
clients in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints by any non-governmental third party
against any of the Released Parties.


12.3 Consultation; Voluntary Agreement. Employee acknowledges that the Company
has advised Employee of Employee’s right to consult with an attorney before
executing this Agreement. Employee has carefully read and fully understands this
entire Agreement. Employee is entering into this Agreement, knowingly, freely,
and voluntarily in exchange for good and valuable consideration to which
Employee would not be entitled in the absence of executing and not revoking this
Agreement.


12.4 Consideration and Revocation Period. Employee acknowledges that Employee
has 21 calendar days to consider this Agreement, although Employee may sign it
sooner. Employee has 7 calendar days after the date on which Employee executes
this Agreement to revoke Employee’s release under this Article XII. Such
revocation must be in writing and must be e-mailed to Eric Christ at
echrist@extractionog.com. Notice of such revocation must be received within the
7 calendar days referenced above. In the event of such revocation by Employee,
the Company will have the right to cancel this Agreement in its entirety.
Provided that Employee does not revoke Employee’s execution of this Agreement
within such 7-day period, Employee’s release under this Article XII will become
effective on the 8th calendar day after the date on which Employee initially
signs it.


12.5 No Admission of Wrongdoing. Employee agrees that neither this Agreement,
nor the furnishing of the consideration for this Agreement, will be deemed or
construed at any time to be an admission by any Released Party of any improper
or unlawful conduct.


12.6 Re-Execution. Employee agrees to re-execute Employee’s release under this
Article XII upon the termination of Employee’s employment with the Company.


[Signatures begin on next page.]





--------------------------------------------------------------------------------

EXHIBIT 10.1
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Transition Date.

EXTRACTION OIL & GAS, INC.By:/s/ Matthew R. OwensName:Matthew R.
OwensTitle:President & Chief Executive OfficerMARK A. ERICKSON/s/ Mark A.
Erickson



































































SIGNATURE PAGE TO
EMPLOYMENT TRANSITION AGREEMENT
MARK A. ERICKSON

